DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and additions to the claims have been entered. Currently claims 1-18 and 20-23 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear how the two regions would be able to comprise separate nested cylinders if the device is rolled around itself. For examination purposes the transducer region and window region will be considered to have different radially positions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-18 , and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al., (US20020087083A1)(hereinafter “Nix”) in view of Vrba et al., (US20190069949A1) (hereinafter “Vrba”).

Regarding claim 1, Nix teaches an intraluminal ultrasound imaging device ([0034], the catheter with an ultrasound transducer array) comprising: 
a flexible elongate member (fig. 1 #1 flexible body)  configured to be inserted into a body lumen of a patient([0038], specifically the insertion and positioning of the catheter into the artery of a patient), the flexible elongate member comprising a proximal portion and a distal portion (see annotated figure 1 below); 
an ultrasound scanner assembly disposed at the distal portion of the flexible elongate member(fig. 1 is seen as the distal end of the device, which includes an ultrasound scanner assembly), the ultrasound scanner assembly comprising a flexible substrate (fig. 1 #2 flexible plastic tubular body member and #6 flexible substrate;) comprising a control region(fig. 1 and 4 [0054] #4 multiplexer arrangement, the multiplexer is an integrated circuit), a transducer region (fig. 1 and 4 [0035] #3 transducer array), and a window region(see annotated fig. 1 below), 
wherein the flexible substrate is disposed in a rolled configuration (fig. 1 #2 and #6 are in a rolled configuration; [0050] transducer array 3 and multiplexer 4 are flat then rolled)
wherein the transducer region is configured to obtain ultrasound data while the flexible substrate is disposed in the rolled configuration ([0039] the transducer array 3 is energized and transmit echo signals and would be rolled). 
 
    PNG
    media_image1.png
    327
    840
    media_image1.png
    Greyscale

However Nix fails to explicitly disclose the flexible substrate is rolled around itself to form an outer circumference and at least one inner circumference.
In the same ultrasound filed of endeavor, Vrba teaches the flexible substrate is rolled around itself to form an outer circumference and at least one inner circumference (see annotated fig. 85 [0555] the #8505 flexible circuit is rolled around itself, therefore forming an outer circumference with the outer layer and an inner circumference with the inner layer).

    PNG
    media_image2.png
    165
    293
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of  the flexible circuit rolling around itself of Vrba to the device of Nix, as both inventions relate to ultrasound transducers on flexible substrates, and would yield predictable results to one of ordinary skill. One of ordinary skill have been able to carry out such an application, and the results of the device of Nix using a flexible substrate that is rolled around itself are reasonably predictable. Further, this application would facilitate the introduction of the device with transducers into the target area (see Vrba [0555]).

Regarding claim 2, Nix as modified by Vrba teaches the device of claim 1 wherein Nix further teaches the window region comprises an integrated part of the flexible substrate (See annotated fig. 1 above, the window region comprises the #6 flexible substrate).

	Regarding claim 21, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further teaches wherein, in an unrolled configuration ([0050] transducer array 3 and multiplexer 4 start in a flat, unrolled configuration), the flexible substrate comprises a length and a width perpendicular to the length (see annotated fig. 1 above), wherein the length of the flexible substrate extends in a direction of the length of the flexible elongate member (see annotated fig. 1 above, the length of the #2 and #6 flexible substrate extends along in the same direction as the length of the elongate member).

Regard claim 3, Nix as modified by Vrba teaches the device of claim 21, 
wherein the window region is disposed adjacent the transducer region along the width (see annotated fig. 1, the window region includes flexible substrate #6 which is adjacent to the transducer region) and defines an outermost edge of the flexible substrate (annotated fig. 1, the #6 flexible substrate adjacent to the transducer region is the outermost edge of the flexible substrate).

Regarding claim 6, Nix as modified by Vrba teaches the device of claim 21,
wherein the flexible substrate includes a central axis (see annotated fig. 1 the #6 flexible substrate’s central axis would follow the axis labeled “length”) extending in a direction of the width (see annotated fig. 1 above, the axis would follow the line labeled “length”, and extends towards and through the labeled “width” ) and wherein the window region, the transducer region, and the control region are disposed adjacent one another along the central axis (see annotated fig. 1 above, the window region, the #3 transducer region, and the #4 multiplexor are adjacent to one another along the axis labeled “length”).

Regarding claim 7, Nix as modified by Vrba teaches the device of claim 6, wherein Nix further teaches the window region, the transducer region, and the control region are coaxial along the central axis (see annotated fig. 1 below, the dotted signify the diameter of each region, showing that each region are coaxial with the central axis) such that the window region, the transducer region, and the control region aligned with one another along the length of the flexible substrate(see annotated fig. 1, the regions are axially aligned).

    PNG
    media_image3.png
    209
    617
    media_image3.png
    Greyscale

Regarding claim 8, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further wherein the rolled configuration is layered with the control region forming an inner layer (fig. 1 #4 the multiplexer, the device is able to be rolled during assembly [0050] specifically the rolling of the assembly of fig. 4), the transducer region forming a middle layer (fig. 1 #3 when looked at radially, the transducer layer is seen to be in between the multiplexer and sleeve). and the window region forming an outer layer of the scanner assembly (see annotated fig. 1 above # 7 radially the window region would have the largest diameter, thereby forming the outer layer, followed by the transducer array, and then the multiplexer).

Regarding claim 9, Nix as modified by Vrba teaches the device of claim 21,
wherein the flexible substrate further comprises a support region (fig. 1 #2 flexible body) 
wherein the window region, the transducer region, the control region, and the support region are disposed adjacent one another along the width (see annotated fig. 1 above, the window region, the #4 multiplexors  and #3 transducer array are adjacent to the #6 flexible substrate, which are along the width as seen in annotated fig. 1 above).

Regarding claim 10, Nix as modified by Vrba teaches the device of claim 9, wherein Nix teaches the rolled configuration is layered with the support region forming an innermost first layer defining a cylindrical lumen (fig. 1 #2 flexible body), the control region forming a second middle layer (fig. 1 #4 multiplexer is radially between the support region and the transducer array), the transducer region forming a third middle layer (fig. 1 #3 transducer array forms a layer outer to the multiplexer but inner to the #6 substrate that has the #14 slots), and the window region forming an outer layer of the scanner assembly (fig. 1 # 7 radially the window region would have the largest diameter, thereby forming the outer layer, followed by the transducer array, and then the multiplexer). 

Regarding claim 11, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further teaches the window region comprises a flange (see annotated fig. 1 below). 
    PNG
    media_image4.png
    355
    875
    media_image4.png
    Greyscale


Regarding claim 12, Nix as modified by Vrba teaches the device claim 21, 
wherein Nix further teaches the flexible substrate further comprises a transition region (fig. 1 #6 the portion of the flexible substrate that extends outwards radially) disposed between the window region and the transducer region along the width (see annotated fig. 1 above the portion extending outwards of the flexible substrate is between the proximal portion of the window region and the transducer region and is by the width).

Regarding claim 13, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further teaches the transducer region and the window region comprise separate, nested cylinders within nested cylinders of the rolled flexible substrate (fig. 1 the transducer and window region have different radially positions when rolled, and would be within the cylinders created by the rolled flexible substrate).
However Nix fails to explicitly disclose wherein, in the rolled configuration, the outer circumference and at least one inner circumference comprise nested cylinders.
In the same ultrasound field of endeavor, Vrba teaches wherein, in the rolled configuration, the outer circumference and at least one inner circumference comprise nested cylinders (fig. 85 the rolled configuration would result in different radial diameters).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the flexible circuit rolling around itself of Vrba to the device of Nix, as both inventions relate to ultrasound transducers on flexible substrates, and would yield predictable results to one of ordinary skill. One of ordinary skill have been able to carry out such an application, and the results of the device of Nix using a flexible substrate that is rolled around itself are reasonably predictable. Further, this application would facilitate the introduction of the device with transducers into the target area (see Vrba [0555]).
	Regarding claim 14, Nix teaches a method of assembling an intraluminal ultrasound imaging device([0034], the catheter with an ultrasound transducer array patient; [0038], specifically the insertion and positioning of the catheter into the artery of a patient), the method comprising: obtaining a flexible substrate (fig. 1  # 6 flexible substrate)  comprising an ultrasound transducer region(fig. 1 #3 transducer array), a control region (fig. 1 #4 multiplexer serves as a control region), and a window region (see annotated fig. 1 below), and rolling the flexible substrate (fig. 1 and 4 the device is rolled, therefore it has been configured to roll [0050] specifically the rolling of the assembly of fig. 4)
Wherein the transducer region is configured to obtain ultrasound data while the flexible substrate is rolled ([0039] the transducer array 3 is energized and transmit echo signals and is rolled).

    PNG
    media_image1.png
    327
    840
    media_image1.png
    Greyscale

However Nix fails to explicitly disclose the flexible substrate is rolled around itself.
In the same ultrasound filed of endeavor, Vrba teaches the flexible substrate is rolled around itself to form an outer circumference and at least one inner circumference (see annotated fig. 85 [0555] the #8505 flexible circuit is rolled around itself, and would have an outer circumference with the outer layer, and an inner circumference for the inner layer).

    PNG
    media_image2.png
    165
    293
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of  the flexible circuit rolling around itself of Vrba to the device of Nix, as both inventions relate to ultrasound transducers on flexible substrates, and would yield predictable results to one of ordinary skill. One of ordinary skill have been able to carry out such an application, and the results of the device of Nix using a flexible substrate that is rolled around itself are reasonably predictable. Further, this application would facilitate the introduction of the device with transducers into the target area (see Vrba [0555]).

Regarding claim 15, Nix as modified by Vrba teaches the method of claim 14 wherein Nix further teaches comprising obtaining a support member comprising a lumen running therethrough (fig. 1 the lumen created by #2 flexible body which is the support member).

Regarding claim 16, Nix as modified by Vrba teaches the method of claim 15, further comprising positioning the support member adjacent the control region before rolling the flexible substrate (fig. 1 #2 flexible body and #4 multiplexer are coupled so they would be adjacent before rolling).

Regarding claim 17, Nix as modified by Vrba teaches the method of claim 16, wherein Nix further teaches rolling the flexible substrate comprises wrapping the control region around the support member (fig. 1, 4, and 8 #4 multiplexer would be wrapped around #2 flexible body when rolled [0050]), wherein an inner layer formed by the control region surrounds the support member (fig. 1 #4 multiplexer surrounds #2 support member), a middle layer formed by the ultrasound transducer region surrounds the control region (fig. 1 #3 transducer array and #4 multiplexer, radially #3 would surround #4) and an outer layer formed by the window region surrounding the ultrasound region (see annotated fig. 1, the window region surrounds the #3 transducer region).

Regarding claim 18, Nix as modified by Vrba teaches the method of claim 17, wherein Nix further teaches the window region is radially spaced from the ultrasound transducer region (figs. 1 and 8 #14 slots as the window region and #3 transducer array are radially spaced, as they have different radial diameters), the ultrasound transducer region is radially spaced from the control region (fig. 1 #3 transducer array and #4 multiplexer are radially spaced, as they have different radial diameters), and the control region is radially spaced from the support member (figs. 1 and 8 #4 multiplexer and #2 flexible body are radially spaced as they have different diameters).

Regarding claim 22, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further teaches wherein the outer surface comprises the window region (see annotated fig. 1, the outer surface would comprise the window region), and wherein the at least one inner surface comprises the transducer region and/or the control region (see annotated fig. 1, the transducer region and control region are on the inner surface).
However Nix is silent regarding the outer circumference and at least one inner circumference.
In the same ultrasound field of endeavor, Vrba teaches the outer circumference and at least one inner circumference (see annotated fig. 85 for outer and inner circumference).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of  the flexible circuit rolling around itself of Vrba to the device of Nix, as both inventions relate to ultrasound transducers on flexible substrates, and would yield predictable results to one of ordinary skill. One of ordinary skill have been able to carry out such an application, and the results of the device of Nix using a flexible substrate that is rolled around itself are reasonably predictable. Further, this application would facilitate the introduction of the device with transducers into the target area (see Vrba [0555]).

Regarding claim 23, Nix as modified by Vrba teaches the device of claim 1, wherein Nix further teaches wherein the outer surface comprises the window region and/or transducer region (see annotated fig. 1, the outer surface would comprise the window region), and wherein the at least one inner surface comprises the control region (see annotated fig. 1, the control region is on the inner surface).
However Nix is silent regarding the outer circumference and at least one inner circumference.
In the same ultrasound field of endeavor, Vrba teaches the outer circumference and at least one inner circumference (see annotated fig. 85 for outer and inner circumference).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of  the flexible circuit rolling around itself of Vrba to the device of Nix, as both inventions relate to ultrasound transducers on flexible substrates, and would yield predictable results to one of ordinary skill. One of ordinary skill have been able to carry out such an application, and the results of the device of Nix using a flexible substrate that is rolled around itself are reasonably predictable. Further, this application would facilitate the introduction of the device with transducers into the target area (see Vrba [0555]).

Claim 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Vrba as applied to claim 21 and in further view of Sinelnikov (US20130060141A1) (hereinafter “Sinelnikov”).

Regarding claim 4, Nix as modified by Vrba teaches the device of claim 21, but fails to explicitly disclose wherein the window region includes a variable thickness along the width from an inner window edge to an outer window edge.
However in the same ultrasound field of endeavor, Sinelnikov teaches wherein the window region includes a variable thickness along the width from an inner window edge to an outer window edge (see annotated fig. 7 below [0082] #244 window has different thickness along the width).

    PNG
    media_image5.png
    247
    645
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the varied window thickness of Sinelnikov to the device of Nix as modified by Vrba, as both inventions relate to ultrasound diagnostic devices, and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such an application, and the results of the device of Nix as modified by Vrba having a varied window thickness are reasonably predictable.

	Regarding claim 5, Nix as modified by Vrba and Sinelnikov teaches the device of claim 4, but fails to explicitly disclose wherein the thickness of the window region is greatest in an area radially overlying the transducer region.
	However in the same ultrasound field of endeavor, Sinelnikov teaches wherein the thickness of the window region is greatest in an area radially overlying the transducer region (see annotated fig. 7 above, the window area is greatest overlying the transducer region).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of the window thickness of Sinelnikov to the device of Nix as modified by Vrba, as both inventions relate to ultrasound diagnostic devices, and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such an application, and the results of the device of Nix as modified by Vrba having the largest window thickness above around the ultrasound transducer are reasonably predictable.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nix as modified by Vrba as applied to claim 14 and in further view Yamamoto et al., (US20190038257A1), (hereinafter “Yamamoto”).

	Regarding claim 20, Nix as modified by Vrba teaches the method of claim 14, but fails to explicitly disclose inserting an acoustic matching medium between the window region and the ultrasound transducer region.
	However in the same ultrasonic field of endeavor, Yamamoto teaches inserting acoustic matching medium between the window region and the ultrasound transducer region ([0075] the #66 acoustic lens would be the window, and the #64 acoustic matching layer is between the #50 ultrasonic array and the lens).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of Nix as modified by Vrba to include the build of the ultrasonic transducer unit of Yamamoto, as this would increase the transmittance of the ultrasonic waves (see Yamamoto [0077]).

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112 (b) rejection, Applicant has argued that one of ordinary skill in the art, with reference the specification, would understand the features of the claim. While Applicant may be their own lexicographer, Applicant must clearly set forth a special or explicit definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. However, Applicant has failed to provide a special or explicit definition to “nested cylinders”. One of ordinary skill in the art would recognize that “nested cylinders” would constitute separate cylindrical objects with varying diameters, all placed inside one another. It is therefore unclear how exactly a rolled flexible substrate is able to achieve such effect.
Applicant’s arguments with respect to claim 1 have been considered but are unpersuasive. See rejection above, where Nix, and not Vrba, is used to teach the limitation “wherein the transducer region is configured to obtain ultrasound data while the flexible substrate is disposed in the rolled configuration”.
Applicant arguments for the remaining claims are rejected for substantially the same reasons as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793